DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (2018/0034280) and Haugan et al. (2017/0373498).  Regarding independent claim 1, and dependent claim 9, Pedersen teaches a power supply system (Fig. 3) comprising:
at least two segregated power sections (top half of Fig. 3), each of the at least two segregated power sections comprising: 
a main redundancy group comprising: 
a main switch board (106/126); and 
at least one of: 
a power generator (118/118a) adapted to generate electrical power to the main switch board (106/126); and 
a power consumer (115/135 and Th) drawing power from the main switch board;
a bus-tie (102b and 122b) connecting the main switch boards of the main redundancy groups; 
at least two segregated directly powered redundancy groups (bottom half of Fig. 3), each of the at least two segregated directly powered redundancy groups being connected to and receiving AC power from one of the main switch boards through an AC interconnection (above 101 and 121); 
wherein each of the at least two segregated directly powered redundancy groups comprises: 
a drive (105/125) connected to the main switch board (via 101 and 103/121 and 123) of a corresponding one of the main redundancy groups; and 
an AC/DC converter (105 and 109/125 and 129); 
wherein the number of AC interconnections to the main switch boards (two) corresponds to the number of the at least two segregated directly powered redundancy groups (two); 
an indirectly powered redundancy group (not shown in Fig. 3) comprising an additional drive (similar to 105 and 125) and connected via a DC interconnection (the line that connects the additional drive to the DC bus segments) between two of the at least two segregated directly powered redundancy groups ([0118] teaches each DC segment can have plural loads/drives connected to the DC bus/interconnection via a circuit breaker like 110; therefore adding additional drives connected between the two DC busses (114 and 134) via a circuit breaker is an obvious embodiment taught in Pedersen); 
wherein the DC interconnection terminates at the two of the at least two segregated directly powered redundancy groups; 
wherein the indirectly powered redundancy group is powered through the DC interconnection from at least one of the two of the at least two segregated directly powered redundancy groups.  ([0040], [0042]-[0051], [0111])
Pedersen fails to explicitly teach the powered redundancy groups each including a thruster drive.  Haugan teaches a similar power supply system (Fig. 2) to that of Pedersen.  Haugan teaches the powered redundancy groups (271) comprising thruster drives (217), AC/DC converters (219), and a thruster (223).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement thruster drives into Pedersen’s powered redundancy groups as one of the types of loads/motors connected in the system, since Haugan teaches a similar power system having thruster drives in the powered redundancy groups, and Pedersen teaches “motor” drives in the powered redundancy groups and Haugan teaches an obvious type of motor drive (i.e. thruster) that can be used in powered redundancy groups (i.e. thruster redundancy groups).
Regarding claim 2, Pedersen teaches the DC interconnection comprising a DC/DC-converter type breaker (110, 140, 160) adapted to control and/or protect the DC interconnection.
Regarding claim 3, Pedersen teaches a power management system adapted to control and allocate power from the main switchboards respectively. ([0089]-[0091])
Regarding claim 4, Pedersen teaches the power management system receives information related to power consumption of each of the indirectly powered redundancy group and the at least two segregated directly powered redundancy groups and to allocate power from the main redundancy groups based on the power consumption. ([0102])
Regarding claim 5, Pedersen teaches the power management system being adapted to balance power consumption of the main redundancy groups. ([0113]; when the AC busses are connected via forming identical redundant groups)
Regarding claim 6, Pedersen teaches at least one of the redundancy groups comprising auxiliary equipment (120) connected to the redundancy group through an inverter (109) on the DC interconnection.
Regarding claims 7, 8, and 10, Pedersen teaches the indirectly powered redundancy group comprising an energy storage system (120) connected to the DC interconnection and through an auxiliary switch board (109).
Response to Arguments
3.	Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive.  Regarding the “indirectly powered redundancy group”, the Examiner would like to first point out that all that is claimed regarding this particular “group” is that it comprises a thruster drive connected to the DC bus between the first and second segregated directly powered thruster redundancy groups.  The Examiner believes Pedersen (at [0118]) teaches the idea of this by adding plural loads/drives connected between the two DC bus segments via a DC interconnection.
	Also, the previous Office Action did not admit that Pedersen fails to disclose an indirectly powered redundancy group.  The previous Office Action simply stated that it wasn’t shown in Fig. 3, but as explained above, Pedersen teaches many obvious variations on the circuit configuration shown in Fig. 3, including adding additional drives connected to the two DC bus segments.  Therefore, the suggested modification to Pedersen does not require a substantial redesign.  It is simply adding more loads/drives between the two DC bus segments, and keeping (not removing/replacing) the energy storage devices (120, 140)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
11-9-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836